Order Affirming the District Court’s Judgment and Sentence [¶1] This matter came before the Court upon its own motion following notification that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a plea agreement, Appellant entered an unconditional “no contest” plea to one count of kidnapping. Wyo. Stat. Ann. § 6-2-201(a)(iii). The district court imposed a 7 to 10-year sentence, which was suspended in favor of four years of supervised probation. Appellant filed appeal S-17-0186 to challenge the district court’s April 19, 2017, “Judgment and Sentence.” He also filed, appeal S-17-0187 to challenge the district court’s May 17, 2017, “Order Denying Motion to Withdraw Plea.” [¶2] On October 3, 2017, Appellant’s court-appointed appellate counsel filed a “Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an “Order Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on or before November 20, 2017, Appellant “may file with this Court a pro se brief specifying the issues he would like this Court to consider in this appeal.” This Court also provided notice that, after the time for filing a pro se brief expired, this Court would “make its ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this appeal.” This Court notes that Appellant did not file a pro se brief or other pleading in the time allotted. [¶3] Now, following a careful review of the record and the “Anders brief’ submitted by appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be granted and the district court’s “Judgment and Sentence” should be affirmed. It is, therefore, [¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel for Appellant, Daniel James Boutin, Sr., is hereby permitted to withdraw as counsel of record for Appellant; and it is further [¶5] ORDERED that the district court’s April 19, 2017, “Judgment and Sentence” be, and the same hereby is, affirmed; and it is further [¶6] ORDERED that the district court’s May 17, 2017, “Order Denying Motion to Withdraw Plea” be, and the same hereby is, affirmed. [¶7] DATED this 13th day of December, 2017. BY THE COURT: /s/E. JAMES BURKE Chief Justice